COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS


                                             §
 SHAWNTRELL DAWKINS,                                        No. 08-13-00012-CR
                                             §
                 Appellant,                                    Appeal from the
                                             §
 v.                                                          409th District Court
                                             §
 THE STATE OF TEXAS,                                      of El Paso County, Texas
                                             §
                 Appellee.                                   (TC# 20090D05205)
                                             §

                                        ORDER

       The Court on its own motion ORDERS the Court Reporter for the 409th District Court to

prepare and e-file a supplemental record containing State’s Exhibit 59 (Videotaped Statement

Nakia Dawkins-Redacted) and State’s Exhibit 61 (Videotaped Statement-Shawntrell Dawkins

Redacted) from the above-captioned case. The supplemental record is due with this Court on or

before August 12, 2015.

       IT IS SO ORDERED this 28th day of July, 2015.

                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.